            IN THE UNITED STATES DISTRICT COURT
          FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

RAHEEM JOHNSON,                    :
        Plaintiff                  :
                                   :            No. 1:18-cv-203
          v.                       :
                                   :            (Judge Rambo)
DEPUTY TRITT, et al.,              :
        Defendants                 :

                               ORDER

     AND NOW, on this 5th day of December 2019, in accordance with the

Memorandum accompanying this Order, IT IS ORDERED THAT:

     1.   Johnson’s motion to show cause (Doc. No. 56) is GRANTED to the
          extent that the Court will not dismiss Defendant Pandya pursuant to
          Rule 4(m) of the Federal Rules of Civil Procedure at this time;

     2.   Johnson’s motion to compel discovery (Doc. No. 57) is GRANTED
          IN PART and DENIED AS MOOT IN PART as follows:

          a.    The motion (Doc. No. 57) is GRANTED to the extent that
                counsel for Defendants is DIRECTED to, within seven (7) days
                of the date of this Order, provide, under seal, any information he
                may have concerning Dr. Pandya’s current whereabouts. If
                counsel does not have such information, he is DIRECTED to
                advise the Court of that within the same period; and

          b.    The motion (Doc. No. 57) is DENIED AS MOOT to the extent
                Johnson seeks an Order compelling Defendants to allow him to
                purchase copies of his medical records.


                                          s/Sylvia H. Rambo
                                          Sylvia H. Rambo
                                          United States District Judge
